Title: To James Madison from Charles Holt, 3 December 1801
From: Holt, Charles
To: Madison, James


Sir,New London, C. December 3, 1801
Last Sunday evening, in great haste, I happened to direct a letter, on the subject of printing the Laws of the United States in Connecticut, to Mr. Gallatin, instead of you. Gen. Stanton, a member from Rhode Island, bore this letter, and probably will have delivered it to the Secretary of the Treasury, as requested. I have therefore written a note to Mr. Gallatin to explain the mistake, and desire him to superscribe and send or hand the letter to the proper officer, for whom it was intended. Mr. Stanton can affirm the facts I have stated in my behalf, as he is informed of my case by other hands. I am, sir, With the utmost respect, Your devoted humble servant,
Charles Holt
 

   RC (NHi).


   Republican Joseph Stanton, Jr., of Rhode Island, a veteran of the Revolution, served in the U.S. Senate from 1790 to 1793 and in the House from 1801 to 1807.


   Charles Holt, editor of the New London, Connecticut, Bee, had been convicted under the Sedition Act and jailed from April to July 1800, during which time publication of the paper was suspended. In his 29 Nov. letter to Gallatin, he described how he had been further punished for his republican principles by being deprived of all government publishing business, both state and federal, and he requested that he be allowed the printing of the federal laws for the coming year (Smith, Freedom’s Fetters, pp. 381, 383; Holt to Gallatin, 29 Nov. 1801, reproduced in Papers of Gallatin [microfilm ed.], reel 6).

